     Case 1:14-md-02542-VSB-SLC Document 850 Filed 03/13/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                  DISCOVERY ORDER


SARAH L. CAVE, United States Magistrate Judge.

       In response parties’ joint letter filed at ECF No. 847, the Court ORDERS that the following

language be used for TreeHouse’s remaining 30(b)(6) topics:

       Topic 3:       TreeHouse will undertake reasonable efforts to prepare and produce a
                      witness to offer testimony regarding the type of coffee that TreeHouse
                      used in its Portion Packs.

       Topic 19:      TreeHouse will undertake reasonable efforts to prepare and produce a
                      witness to testify regarding any exclusivity provision that exists in any
                      agreement related to single-serve coffee business TreeHouse had during
                      the relevant time period.

       Topic 20:      TreeHouse will undertake reasonable efforts to prepare and produce a
                      witness to testify regarding TreeHouse’s policies and practices concerning
                      customer and consumer complaints about its portion packs, including:

                             (a) TreeHouse’s strategies for responding to such complaints,
                                 including any scripts or talking points used to respond to such
                                 complaints;
                             (b) TreeHouse’s communications with customers regarding the
                                 safety, quality, or performance of its portion packs;
                             (c) Instances in which TreeHouse pulled its portion packs from
                                 shelves, withdrew its portion packs, or placed orders of its
                                 portion packs on hold due, in part or in whole, to quality
                                 concerns or consumer complaints regarding its portion packs;
                                 and,
                             (d) TreeHouse’s knowledge about instances in which Your
                                 Customers pulled Your Portion Packs from shelves, withdrew
                                 Your Portion Packs, or placed orders of Your Portion Packs on
                                 hold due, in part or in whole, to quality concerns or Consumer
                                 complaints regarding Your Portion Packs, such as those
Case 1:14-md-02542-VSB-SLC Document 850 Filed 03/13/20 Page 2 of 3



                        references in: THS-003845228, THS-003338773, THS-
                        001996570, THS-003858535, THS-001870935, THS-001869882,
                        HS-003685755, THS-000032275, THS-003856837, THS-
                        002023526, THS-002286138, THS-001484433, THS-003616163,
                        HS-001261653, and THS-003705317.

 Topic 25:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding TreeHouse’s evaluation and understanding of
             the quality of its portion packs, including their taste, functionality,
             performance, and safety.

 Topic 27:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding TreeHouse’s efforts to manufacture, promote,
             and sell a Portion Pack compatible with the Keurig 2.0 Brewer, including
             statements to Customers and potential Customers regarding this litigation
             or Keurig 2.0 Brewer-compatible Portion Packs and those Customers’ and
             potential Customers’ responses to such statements, if any.

 Topic 41:   All product reviews, including but not limited to Amazon reviews, of K-
             cups, Keurig brewers, or Your Portion Packs that were completed by or at
             the direction of Your employees, contractors, or consultants; all instances
             in which You or Your employees asked them to write those product
             reviews; all consultants You retained for management of Consumer
             feedback and Consumer reviews, and the amount spent by You to manage,
             influence, or write consumer reviews of K-Cups, Keurig brewers, and Your
             Portion Packs.

 Topic 57:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding TreeHouse’s statements to TreeHouse
             shareholders or investors about TreeHouse’s financial performance,
             concerning the sales of Portion Packs.

 Topic 65:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding TreeHouse’s contract with Unilever.

 Topic 68:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding TreeHouse’s electronic records management
             policies and procedures relating to the preservation of company
             computers and email in connection with litigation holds.

 Topic 69:   TreeHouse will undertake reasonable efforts to prepare and produce a
             witness to testify regarding the identity and storage of TreeHouse’s email
             systems for the period 2009-2017, including whether and when
             TreeHouse’s emails are automatically deleted.

                                      2
     Case 1:14-md-02542-VSB-SLC Document 850 Filed 03/13/20 Page 3 of 3




         Topic 70:    TreeHouse will undertake reasonable efforts to prepare and produce a
                      witness to testify regarding TreeHouse’s systems for maintaining data
                      related to sales and rebates for single-serve coffee products during the
                      relevant time period.



Dated:          New York, New York
                March 13, 2020
                                                         SO ORDERED




                                              3
